Citation Nr: 0124536	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  95-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to death benefits under the provisions of 
38 U.S.C.A. § 1151 as a result of medication administered at 
a VA facility in June 1989.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son and daughter



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran, who served on active duty from June 1939 to 
August 1945, died in July 1990.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 1997, the Board remanded the issue to the RO for 
further development.  While the requested medical opinion is 
associated with the claims file, the record relied on by the 
reviewing physician are not associated with the claims file.  
Therefore, the Board finds that another remand is needed.


REMAND

The appellant, the veteran's widow, contends, in essence, 
that the veteran died of renal failure as a result of 
erroneously prescribed Gentamycin at a VA medical facility in 
June 1989.  She maintains that the veteran was given the 
medication, developed renal failure as a result, and 
subsequently died of renal failure.

In the April 1997 remand, the Board directed the RO to 
attempt to locate all the original medical records or, if 
they were unavailable, copies, pertaining to treatment at the 
VAMC in Dallas and in Temple (Waco), Texas.  The RO was also 
directed to forward all available records to a VA specialist 
in renal disorders for an opinion as to whether it is at 
least as likely as not that the treatment rendered by the VA, 
to include medications, especially during June 1989, resulted 
in the development of any additional chronic renal pathology 
beyond normal progression.

Following the April 1997 Board remand, a VA medical 
specialist reviewed the records and offered his opinion that 
VA treatment, including two Gentamycin injections given in 
June 1989, did not result in further renal pathology.  The 
reviewing physician noted that he had reviewed "extensive 
records from the Dallas VA hospital," including records of a 
hospitalization in March 1989, outpatient treatment records, 
and a hospitalization in June 1989; however, those records 
are not currently associated with the claims file.  

Moreover, the appellant apparently indicated that the 
veteran's medical condition had been deteriorating since 
1983, and he had been forced to retire due to health issues.  
Nonetheless, there are very few records associated with the 
claims file prior to the June 1989 hospitalization.

During the pendency of this appeal, there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107A (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA regulations to implement the VCAA include the following 
provisions:

VA's duty to assist claimants in obtaining evidence.  Upon 
receipt of a substantially complete application for benefits, 
VA will make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate the claim.

(2) Obtaining records in the custody of a Federal 
department or agency.  VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency. . . .  VA will end its efforts to 
obtain records from a Federal department or agency only 
if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested 
records do not exist or the custodian does not have 
them.

66 Fed. Reg. 45,631 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. § 3.159(c)(2).

Duty to notify claimant of inability to obtain records.  (1) 
If VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonably certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  VA will make a 
record of any oral notice conveyed to the claimant.  For non-
Federal records requests, VA may provide the notice at the 
same time it makes its final attempt to obtain the relevant 
records.  In either case, the notice must contain the 
following information:

(i) The identity of the records VA was unable to obtain;

(ii) An explanation of the efforts VA made to obtain the 
records;

(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, 
notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the 
records VA was unable to obtain; and

(iv) A notice that the claimant is ultimately 
responsible for providing the evidence.

66 Fed. Reg. 45,631 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. § 3.159(e)(1).

The appellant is notified that she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake the necessary 
action to associate the veteran's medical 
records from 1983 with the claims folder, 
particularly the extensive records from 
the Dallas VA Hospital relied upon in the 
most recent VA medical opinion dated in 
November 2000, including records from a 
March 1989 hospitalization, and April 
1989 outpatient treatment records.

2.  In addition, the RO should review the 
claims folder and ensure that any and all 
notification and further development 
actions applicable to the claim and 
required by the VCAA and the implementing 
regulations are completed.  If the RO is 
unable to obtain pertinent VA records, or 
after continued efforts to obtain VA 
records concludes that it is reasonably 
certain they do not exist or further 
efforts to obtain them would be futile, 
the RO must provide the claimant with 
oral or written notice of that fact.  The 
RO must make a record of any oral notice 
conveyed to the claimant.  66 Fed. Reg. 
45,631 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. § 3.159(e)(1).

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Remand instructions of the Board are neither optional nor 
discretionary; full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


